Citation Nr: 0931206	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to vocational rehabilitation and employment 
benefits under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 2003.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 decision of the 
Department of Veterans Affairs (VA) vocational rehabilitation 
and employment program in Winston-Salem, North Carolina, 
which denied the Veteran's application for vocational 
rehabilitation and employment services.  


FINDINGS OF FACT

1. Service connection is currently in effect for 
polyarticular tophaceous gout, 40 percent disabling; post-
operative residuals of the right wrist, 10 percent disabling; 
post-operative residuals of the right ankle, 10 percent 
disabling; residuals of mid-back strain, 10 percent 
disabling; tinnitus, 10 percent disabling; and lysis of 
intestinal adhesions and appendectomy status post perforated 
bowel, abdominal scar, left forearm fracture, fracture of the 
fifth metacarpal of the right hand, interphalangeal joint 
arthropathy of the right hand, left hand first 
metacarpophalangeal joint and distal interphalangeal joints 
arthropathy, status post detached flexor of the ring finger 
of the left hand, residuals of a right ankle sprain, low back 
strain, eczema, and onychomycosis, each of which is 
considered 0 percent disabling.  A combined disability 
evaluation of 60 percent has been in effect since March 1, 
2003.

2. The Veteran's service-connected disabilities do not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes, and interests; and 
he does not have an employment handicap.


CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation and employment benefits, under Chapter 31 of 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 21.1, 21.40, 
21.51 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the notice and duty to assist 
provisions of the VCAA are relevant to Chapter 51 of Title 38 
of the United States Code, and do not apply to vocational 
rehabilitation benefits, which are governed by Chapter 31.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and 
Lueras v. Principi, 18 Vet. App. 435 (2004).

In any case, the Veteran received a copy of the decision 
denying his claim, and a statement of the case showing the 
evidence considered and the reasons why the claim remained 
denied.  The RO has obtained relevant VA records and 
information regarding the Veteran's employment status.  
Accordingly, that Board finds that all relevant evidence 
necessary for the equitable disposition of the appeal has 
been obtained.


Analysis of the Claim

The Veteran contends that he is entitled to vocational 
rehabilitation and employment benefits under Chapter 31 
because he needs a graduate degree to advance in his chosen 
field.  After review of the evidence and relevant VA law and 
regulations, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2008).

A veteran is entitled to a rehabilitation program under 
Chapter 31 if he or she has a service-connected disability 
rated at 20 percent or more and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2008).

An employment handicap is "an impairment, resulting in 
substantial part from a [service-connected disability rated 
at 20 percent or more], of a veteran's ability to prepare 
for, obtain, or retain employment consistent with such 
veteran's abilities, aptitudes, and interests."  38 U.S.C.A. 
§ 3101(1) (West 2002).

To establish that an individual has an employment handicap, 
each of the following conditions must be met: (a) the 
individual has a vocational impairment; (b) the effects of 
the employability impairment have not been overcome; and (c) 
service- connected disabilities must contribute in 
substantial part to the overall vocational impairment.  38 
C.F.R. § 21.51 (2008).

Vocational impairment is an impairment of the ability to 
prepare for, obtain, or keep employment in an occupation 
consistent with an individual's abilities, aptitudes, and 
interests. 38 C.F.R. § 21.51(a) (2008).  The effects of a 
vocational impairment are overcome through employment in, or 
qualifying for employment in, an occupation consistent with 
the individual's abilities, aptitudes, or interests.  38 
C.F.R. 
§ 21.51(b) (2008).  Service-connected disabilities must have 
an identifiable, measurable, or observable causative effect 
on the overall vocational impairment, but need not be the 
sole or primary cause of the employment handicap.  38 C.F.R. 
§ 21.51(c)(1) (2008).

When determining the individual's overall vocational 
impairment, the counseling psychologist or vocational 
rehabilitation counselor will consider the factors identified 
in 38 C.F.R. § 21.50(c).  38 C.F.R. § 21.51(c)(2) (2008).

The factors of 38 C.F.R. § 21.50(c) (2008) consist of the 
following: (1) the handicapping effects of the individual's 
service-connected and nonservice-connected disabilities on 
employability and on independence in daily living; (2) the 
individual's physical and mental capabilities that may affect 
employability and ability to function independently in daily 
living activities in family and community; (3) the impact of 
the individual's identified vocational impairments on the 
individual's ability to prepare for, obtain, and keep 
suitable employment; (4) the individual's abilities, 
aptitudes, and interests; (5) the individual's personal 
history and current circumstances (including educational and 
training achievements, employment record, developmental and 
related vocationally significant factors, and family and 
community adjustment); and (6) other factors that may affect 
the individual's employability.

During the period considered in this appeal, the regulations 
pertaining to initial evaluations of individuals who apply 
for vocational rehabilitation and employment benefits were 
revised, effective April 25, 2007.  See 72 Fed. Reg. 14,041- 
43 (Mar. 26, 2007).  This was accomplished because the Court 
in Davenport v. Brown, 7 Vet. App. 476 (1995), invalidated, 
in part, the provision of 38 C.F.R. § 21.51.  The Court 
specifically struck down the provisions of 38 C.F.R. § 
21.51(c)(2), (e), (f)(1)(ii), and (f)(2), which required a 
causal nexus between a veteran's service-connected disability 
and his employment handicap, utilizing such language as the 
service-connected disability must "materially contribute" to 
the impairment to employment.  The Court in Davenport held 
that consideration must be given to all of a veteran's 
disabilities, both service-connected and nonservice- 
connected, in making a determination as to whether an 
employment handicap exists.

Subsequent to the Davenport decision, however, Congress 
enacted the Veterans' Benefits Improvements Act of 1996, Pub. 
L. No. 104-275, § 101, 110 Stat. 3323 (Oct. 9, 1996), which 
in part redefined the term "employment handicap".  The 
statute essentially reestablished the requirement that a 
veteran's service-connected disabilities must contribute "in 
substantial part" to the employment handicap, with respect to 
applications received on or after the date of enactment in 
order to be entitled to Chapter 31 benefits.  Legislative 
history indicates that the current pertinent regulations, as 
cited above, were promulgated with the intent to reflect the 
statutory language, but that they are essentially 
nonsubstantive changes.  For example, the phrase "resulting 
in substantial part" in the statutory definition of 
"employment handicap" has the same meaning that "material 
contribution" had in the old regulation of 38 C.F.R. § 
21.51(c)(2) (2006).  See 71 Fed. Reg. 50,872-73 (2006).

The Veteran meets the service-connected disability criteria 
for establishing basic entitlement to vocational 
rehabilitation training, that is, he has service-connected 
disabilities rated more than 20 percent disabling.  See 38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  As previously indicated, 
his service-connected disabilities have a combined rating of 
60 percent.  However, to establish basic entitlement to 
vocational rehabilitation the Veteran must also show the need 
for vocational rehabilitation due to an employment handicap.  
See 38 U.S.C.A. § 3102(1)(B); 38 C.F.R. § 21.40(b).  

It was reported in the Veteran's January 2006 Rehabilitation 
Needs Inventory that he worked full time from September 2003 
to April 2005 as a technical writer for a private corporation 
at an average monthly salary of $4600 and that he worked full 
time at his current job for the United States Coast Guard 
from April 2005 to the present at an average monthly salary 
of $4900.  He said that he was limited in the physical labor 
that he could perform due to his disabilities.

The relevant evidence on file does not show that the Veteran 
has a vocational impairment, which means that he cannot show 
that his service-connected disabilities contribute 
substantially to such impairment.  According to an August 
2006 statement from the Commanding Officer at the United 
States Coast Guard Special Missions Training Center, the 
Veteran was working as a GS-11, Step 5, Training Specialist 
for the Special Missions Training Center on board Camp 
Lejeune.  He was responsible for all course curriculum 
development.  It was noted that although the Veteran had 
superior qualifications and unique corporate knowledge as an 
instructional designer and training manager within a joint 
services command, his career path might be limited without a 
formal degree in this field, such as a Master's Degree in 
Educational and/or Instructional Design or Methodology.
According to a February 2006 VA Counseling Record-Narrative 
Report, the Veteran said that he was able to perform his job, 
which was in a climate controlled environment and was not 
physically demanding.  He spoke of, and provided written 
documentation demonstrating that he was qualified for other 
types of employment and that he had a choice about what 
employment option to take, including employment related to 
his service job as an aviation mechanic.  The VA counseling 
psychologist concluded that there was no indication that the 
Veteran's current employment exacerbated his service-
connected disabilities, that the Veteran was able to perform 
any task required in his job, and that the Veteran did not 
have any impairment to employability or employment handicap.  
This determination was based on the Veteran's documented 
physical condition, his employment history and experience, 
his educational achievement, and his current, stable 
employment in a position that was generally consistent with 
his interests, aptitude and abilities.

It is noted that this appeal originated prior to the 
regulation amendments effective in 2007. Whether the old 
version of the regulations that have not been invalidated by 
the Court, or the revised version of the regulations are 
applied, the claim must still be denied under the Court's 
holding in Davenport, as no employment handicap was found.  
The counselor concluded that an employment handicap could not 
be justified under 38 C.F.R. § 21.51.  While several 
provisions under 38 C.F.R. 
§ 21.51 were struck down by the Court in Davenport, a part of 
the old regulation that was not struck down by the Court is 
38 C.F.R. § 21.51(f)(2)(iii), which stated that an employment 
handicap does not exist when the veteran has overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  Thus, to the extent that the counselor's 
decision is based on 38 C.F.R. § 21.51(f)(2)(iii), it may not 
be said that his finding of no employment handicap is rooted 
in an invalidated regulation.

Regarding Chapter 31 vocational rehabilitation benefits, "the 
Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Such 
determinations are only set aside in cases found to be 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law.  Kandik v. Brown, 9 Vet. App. 
434, 438 (1996).  Upon review of the entire evidentiary 
record, the Board finds that the evidence discussed above 
leads to a conclusion that the Veteran does not have a 
vocational impairment and that an employment handicap is not 
shown.  Accordingly, the legal criteria for establishing 
basic entitlement to VA vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code, have not been 
met.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the applicability of the benefit-of- 
the-doubt doctrine, but as there was no approximate balance 
of positive and negative evidence of record, reasonable doubt 
could not be resolved in the Veteran's favor.  Inasmuch as 
the preponderance of the evidence is against the Veteran's 
claim, the claim must be denied.

In reaching this determination, the Board is cognizant of the 
Veteran's desire to attain a Master's degree.  The Board 
notes, however, that the purpose of Chapter 31, Title 38, 
United States Code, is to provide for all services and 
assistance necessary to enable eligible Veterans to achieve 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100 (West 2002).  In 
this regard, the Veteran has independence in daily living and 
is capable of obtaining and maintaining suitable employment, 
and indeed, is doing so.


ORDER

Vocational rehabilitation and employment benefits under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


